Citation Nr: 0729716	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1993, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The veteran's original claim for PTSD was received in 
February 1992.  As a claim for a psychiatric disorder had 
previously been denied, the RO asked the veteran to submit 
new and material evidence.  No evidence was received. 

2.  On August 24, 1993, the veteran submitted another claim 
to reopen and submitted new and material evidence.  The RO 
granted service connection for PTSD, effective November 3, 
1995, in an August 2000 rating decision.  

3.  The veteran submitted a new claim for an earlier 
effective date in May 2002, and the RO denied his claim in 
the May 2002 rating decision on appeal.  The veteran 
submitted a notice of disagreement (NOD) and the RO granted 
an effective date of August 24, 1993 in an April 2007 
supplemental statement of the case (SSOC).  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1993, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in June 1966, and filed a claim for 
a nervous condition in December 1978.  This was not a claim 
for PTSD, providing evidence against the claim that the 
veteran should have received service connection for PTSD 
following service.  Simply stated, the veteran did not file a 
claim for PTSD following his discharge from service. 

In any event, the veteran appealed this decision and the 
Board confirmed a denial of entitlement to service connection 
for a nervous disorder in April 1983.  The veteran did not 
appeal the April 1983 Board decision.  When a rating decision 
issued by the RO is affirmed by the Board, that determination 
is considered final.  See 38 U.S.C.A.  § 7105(c) (West 2002); 
38 C.F.R. § 20.1104 (2006).  

In February 1992, the veteran filed a claim for service 
connection for PTSD.  The RO informed the veteran in two 
letters in March and April 1992, that he would need evidence 
to support his claim.  The veteran did not respond within one 
year from the date of the earliest notification letter.  

On August 24, 1993, the veteran submitted another claim for 
service connection for PTSD and subsequently submitted 
stressor statements.  In an August 2000 rating decision, the 
RO granted service connection for PTSD, effective November 3, 
1995.  

The veteran filed a claim for an earlier effective date in 
May 2002 and the RO granted an effective date of August 24, 
1993, in an April 2007 SSOC.  August 24, 1993, is the date 
the veteran's claim to reopen was received.  

The veteran contends that his effective date should be 
December 28, 1978, the date he first filed a claim for 
service connection for a nervous condition.  However, this 
was not a claim for "PTSD".  More importantly, the veteran 
was not diagnosed with PTSD until September 1997, almost 20 
years later.  

The veteran is asking the Board to find an effective date of 
December 1978 when, in December 1978, he had not filed a 
claim for PTSD and had not been diagnosed with this 
condition.  Such facts only provide evidence against this 
claim.  

It is also noted that in addition to a diagnosis of PTSD, the 
veteran also has a diagnosis of non-service-connected 
paranoid schizophrenia which has existed since he was 
hospitalized in 1978.  

As indicated with the post-service medical record (for 
example, the report of October 2006), the Board does not 
dispute the fact that the veteran had PTSD symptoms prior to 
the time he filed his claim in August 1993 or was diagnosed 
with PTSD.  This is not the issue.  Under the applicable law, 
service connection for PTSD may be no earlier than August 24, 
1993, the date VA received the claim to reopen.  The RO has 
assigned August 24, 1993, as the effective date for service 
connection for PTSD based on this claim to reopen, and there 
is no legal entitlement to an earlier effective date prior to 
the time the veteran filed the claim.  

To make the grant of an earlier effective date for the 
veteran's PTSD, the Board would have to find that there was 
clearly and unmistakably error (CUE) in the prior rating 
decision or Board decision.  The veteran has not raised the 
issue of CUE in the prior rating decision.  As a result, the 
issue of CUE in the prior action is not before the Board at 
this time.  

It is important for the veteran to understand that even if 
CUE is raised, an attack on improper procedure, such as VA's 
fulfillment of the duty to assist, cannot be the basis of 
CUE.  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  It is important for the veteran to also understand 
that, even today, there is significant evidence in the record 
that does not support a finding of PTSD or a disorder related 
to service.  The veteran himself has indicated a history of 
abuse prior to service (see treatment record dated May 2002).  
It is only after giving the veteran the benefit of the doubt 
that service connection was granted. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim, and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, a VCAA letter was sent in May 2006.  As discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The May 2006 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a May 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An effective date earlier than August 24, 1993, for service 
connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


